

AGREEMENT TO CONVERT DEBT


This Agreement to Convert Debt (the “Agreement”) is made as of December 19, 2007
(the “Effective Date”) by and among Richardson & Patel, LLP (the “Firm”), United
Heritage Corporation, a Utah corporation (the “Company”), and Blackwood Ventures
LLC, the majority shareholder of the Company.


RECITALS


A. The Company owes the Firm $237,485.16 (the “Debt Amount”) as of November 30,
2007, for legal services rendered not in connection with any capital raising
transaction or making a market in the Company’s stock.


B. The Company wishes to pay the Debt Amount by issuing securities to the Firm
and the Firm has agreed to accept the Company’s securities as full and final
payment of the Debt Amount, in accordance with the terms of this Agreement.


Therefore, the Company and the Firm agree as follows:


AGREEMENT



1.
Issuance of Securities; S-8 Registration Statement; Cancellation of Debt.



(a) Securities to be Issued. The Firm agrees to accept, and the Company agrees
to issue to the Firm, as full and final payment of the Debt Amount, 296,856
shares (the “Shares”) of the Company’s common stock (“Common Stock”) registered
with the Securities and Exchange Commission (the “SEC”) on Form S-8, and a
warrant, in the form attached hereto as Exhibit A, to purchase 222,642 shares of
Common Stock at an exercise price of $1.40 per share (the “Warrant”).


(b) Shareholder Approval and S-8 Registration Statement. Blackwood hereby
consents to the issuance of the Shares and the Warrant. The Company agrees to
file with the SEC an Information Statement on Schedule 14C relating to the
foregoing consent (the “14C”) no later than January 11, 2008. Assuming the SEC
does not comment to the 14C, the Company will file a registration statement on
Form S-8 covering the Shares (the “S-8”) no later than February 15, 2008. In the
event the SEC comments to the 14C, the Company agrees to respond to and resolve
such comments to the SEC’s satisfaction as soon as commercially practicable
thereafter, and to file the S-8 no later than three business days following the
date when the SEC informs the Company that it has no further comments to the
14C.


(c) Delivery of Securities; Cancellation of Debt Amount. Upon filing the S-8,
the Company will instruct its transfer agent to deliver to the Firm’s designee,
Erick Richardson, at 10900 Wilshire Blvd., Suite 500, Los Angeles, CA 90024, a
certificate in the name of Erick Richardson representing the Shares, free of any
restrictive legend, along with an original execution copy of the Warrant
registered in the Firm’s name. Upon receipt of the Shares and the Warrant, the
Firm will record the payment of the Debt Amount on its books and records.
 

--------------------------------------------------------------------------------


 

2.
Representations by Company.



The Company hereby represents and warrants to the Firm as follows:
 
(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Utah.
 
(ii) The Company has all requisite power and authority (corporate or otherwise)
to execute, deliver and perform this Agreement and the transactions contemplated
hereby, and the execution, delivery and performance by the Company of this
Agreement has been duly authorized by all requisite action by the Company and
this Agreement, when executed and delivered by the Company, constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws
affecting creditors' rights and remedies generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).
 
(iii) The execution, delivery and performance by the Company of this Agreement
have been duly authorized by all requisite corporate action of the Company; and
this Agreement has been duly executed and delivered by the Company.
 
(iv) The Shares and, when issued, the shares issuable upon exercise of the
Warrant (the “Warrant Shares”), will be duly and validly issued, fully paid and
nonassessable, and free of any liens or encumbrances.



3.
Representations by the Firm.

 
The Firm hereby represents and warrants to the Company as follows:
 
(i) The Firm has all requisite power and authority (corporate or otherwise) to
execute, deliver and perform this Agreement and the transactions contemplated
hereby, and the execution, delivery and performance by the Firm of this
Agreement has been duly authorized by all requisite action by the Firm and this
Agreement, when executed and delivered by the Firm, constitutes a valid and
binding obligation of the Firm, enforceable against the Firm in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
fraudulent conveyance, moratorium or other similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
(ii) The Firm has a pre-existing business relationship with the Company and its
officers and directors.
 

--------------------------------------------------------------------------------


 
(iii) The Firm and its designee, Erick Richardson, are “accredited investors”,
as that term is defined in Rule 501 of Regulation D under the Securities Act of
1933.


(iv) The offering of the Shares and the Warrant to the Firm was effected without
any form of general solicitation or advertising on the part of the Company.



4.
Miscellaneous.



(a) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to departures from the
provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Firm.


(b) Notices. Any and all notices or other communications or deliveries to be
provided by the Firm hereunder shall be in writing and delivered personally, by
facsimile or sent by a nationally recognized overnight courier service,
addressed to the Company at 1310 West Wall, Midland, Texas 79701, facsimile
number _________ Attn: Chief Executive Officer or such other address or
facsimile number as the Company may specify for such purposes by notice to the
Firm delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to the Firm at 10900 Wilshire Blvd., Suite
500, Los Angeles, CA 90024, facsimile number (310) 208-1154, Attn: Erick
Richardson. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 5:30 p.m. (Pacific time),
(ii) the date after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified in this
Section later than 5:30 p.m. (Pacific time) on any date and earlier than 11:59
p.m. (Pacific time) on such date, (iii) the second Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given.


(c) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties.
Neither the Firm nor the Company may assign its rights or obligations hereunder
without the prior written consent of the other.


(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.
 

--------------------------------------------------------------------------------


 
(e) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.


(f) Injunctive Relief. The parties shall be entitled to seek specific
performance of the obligations hereunder, and in addition to any other remedies
available at law or in equity, shall be entitled to injunctive relief hereunder.


(g) Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard to its principles of conflict of laws.


(g) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.


[SIGNATURES FOLLOW]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement to Convert Debt as
of the date first written above.

   
 
  UNITED HERITAGE CORPORATION  
   
   
    By:      

--------------------------------------------------------------------------------

 Joseph F. Langston, Jr., Interim CEO

   
 
 
  RICHARDSON & PATEL, LLP  
   
   
    By:      

--------------------------------------------------------------------------------

Kevin Friedmann, Partner

   
 
 
  BLACKWOOD VENTURES LLC  
   
       By:        

--------------------------------------------------------------------------------

 
Name: Andrew Taylor-Kimmins
Title:

 

--------------------------------------------------------------------------------

